
	
		I
		112th CONGRESS
		1st Session
		H. R. 2876
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2011
			Mr. Pompeo (for
			 himself, Mrs. Blackburn,
			 Mr. Carter,
			 Mr. Harper, and
			 Mr. McKinley) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Natural Resources,
			 Transportation and
			 Infrastructure, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prevent discrimination on the basis of political
		  beliefs by the Environmental Protection Agency in its student
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 EPA Student Nondiscrimination
			 Act.
		2.Prohibition
			 against discriminationNo
			 student internship, fellowship, scholarship, or other student program
			 administered by the Environmental Protection Agency may establish any
			 requirement that an applicant possess any experience that constitutes an
			 endorsement of a particular political position with regard to environmental
			 protection.
		3.Prohibition
			 against funding certain EPA student programsNo funds shall be used to provide financial
			 compensation, including grants, stipends, expenses, or salary, for the
			 following student programs administered by the Environmental Protection
			 Agency:
			(1)The Student Diversity Internship Program
			 Environmental Justice Eco-Ambassador Focus.
			(2)Programs related to the study of greenhouse
			 gas emissions.
			4.Report on
			 proceduresNot later than 6
			 months after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall submit a report to Congress detailing
			 existing policies, procedures, and actions taken within the last 3 years in
			 recruiting and hiring applicants for all Environmental Protection Agency
			 student programs. The report shall include—
			(1)efforts to recruit student advocates,
			 including any communications between the Environmental Protection Agency and
			 nongovernmental organizations;
			(2)policies and procedures related to the
			 review of student applications, including a list of the personnel involved in
			 such processes;
			(3)any efforts to consider applicants with
			 policy views or experience that were counter to stated agency goals; and
			(4)policies to ensure that applicants for
			 Environmental Protection Agency student programs will be recruited and reviewed
			 in accordance with section 2 of this Act.
			
